1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Aug 14, 2019
3                                                                     SEAN F. MCAVOY, CLERK




4                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                   No.   4:19-CR-6018-EFS-1

7                              Plaintiff,
                                                 ORDER GRANTING
8                 v.                             DEFENDANT’S MOTION TO
                                                 MODIFY ORDER SETTING
9                                                CONDITIONS OF PRETRIAL
     ROBERTO FLORES,                             RELEASE
10
                               Defendant.
11

12
           On August 12, 2019, the Court conducted a detention-review hearing in
13
     accordance with 18 U.S.C. § 3145. Assistant United States Attorney Stephanie Van
14
     Marter represented the Government. Defendant Roberto Flores, who has been
15
     charged with Possession with the Intent to Distribute 400 Grams or More of
16
     Fentanyl, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vi), was present along with
17
     his defense counsel Steve Hormel and Karla Kane Hudson.
18
           Defendant has been detained pretrial pending his ability to satisfy the pretrial
19
     conditions of release. The conditions required Defendant to execute a $200,000
20
     percentage bond with 10% down with the remainder of the bond secured by the
21

22




                                                                        Order— Page 1 of 6
1    equity in Defendant’s brother’s home.1 ECF No. 71. Defendant requests that his

2    conditions of release be modified to permit him to post a cash bond of no more than

3    $40,000, including the $10,000 currently posted with the Court. ECF No. 123.

4            Defendant is alleged to have been involved with an organization that

5    distributed Fentanyl-laced pills—allegations that carry with them a sentence of ten

6    years or more and thus a presumption of detention under 18 U.S.C. § 3142(e). In

7    light of the seriousness of the alleged offenses and Defendant’s strong ties to Mexico,

8    the Court is concerned about Defendant’s flight risk. After considering the evidence

9    presented, counsels’ arguments, the testimony of U.S. Probation Officer Michelle

10   Ries, and the relevant legal authority, the Court grants Defendant’s request to

11   modify the conditions of release to include a cash bond, in lieu of a bond secured by

12   equity in his brother’s home. However, the Court requires Defendant post a $60,000

13   cash bond. Therefore, in addition to the $10,000 that was previously posted with the

14   Court, ECF No. 71, Defendant must post an additional $50,000 to satisfy the case

15   bond. This cash-bond condition, combined with the other standard and special

16   conditions of release listed below, are designed to reasonably assure Defendant’s

17   appearance as required and the safety of any other person and the community under

18   18 U.S.C. 3142(e). See 18 U.S.C. § 3142(g).

19           //

20

21   1   The Court’s May 9, 2019 Order sets forth additional procedural history as to
22
     Defendant’s conditions of release. ECF No. 71.




                                                                       Order— Page 2 of 6
1    IT IS HEREBY ORDERED:

2    1.    Defendant’s Motion to Modify Order Setting Conditions of Pretrial

3          Release, ECF No. 123, is GRANTED.

4    2.    The Clerk’s Office shall STRIKE the conditions of release entered at

5          ECF No. 71.

6    3.    The Court imposes the following conditions of release:

7                        CONDITIONS OF RELEASE

8    1.    Defendant shall not commit any offense in violation of federal, state or

9    local law. Defendant shall advise the supervising U.S. Pretrial Services Officer

10   and defense counsel within one business day of any charge, arrest, or contact

11   with law enforcement. Defendant shall not work for the U.S. government or

12   any federal or state law enforcement agency unless Defendant first notifies the

13   supervising Pretrial Services Officer in the captioned matter.

14   2.    Defendant shall immediately advise the Court and the U.S. Attorney in

15   writing before any change in address.        Defendant shall not change his

16   residence without prior approval of the U.S. Probation/Pretrial Services Office.

17   3.    Defendant shall appear at all proceedings and surrender as directed for

18   service of any sentence imposed.

19   4.    Defendant shall sign and complete form A.O. 199C before being

20   released and shall reside at the address furnished.

21   5.    Defendant shall not possess a firearm, destructive device, or any

22   dangerous weapons.




                                                                Order— Page 3 of 6
1    6.    Defendant shall report to the U.S. Probation/Pretrial Services Office

2    before or immediately after release and shall report as often as they direct, at

3    such times and in such manner as they direct.

4    7.    Defendant shall contact defense counsel at least once a week.

5    8.    Defendant is further advised it is unlawful for any person who is under

6    indictment for a crime punishable by imprisonment for a term exceeding one

7    year, to receive, ship or transport in interstate or foreign commerce any firearm

8    or ammunition or receive any firearm or ammunition that has been shipped or

9    transported in interstate or foreign commerce.

10   9.    Defendant shall refrain from use or unlawful possession of a narcotic

11   drug or other controlled substances defined in 21 U.S.C. § 802, unless

12   prescribed by a licensed medical practitioner in conformance with Federal law.

13   Defendant may not use or possess marijuana, regardless of whether Defendant

14   has been authorized medical marijuana under state law.

15   10.   Defendant shall surrender any passport to U.S. Probation/Pretrial

16   Services Office and shall not apply for a new passport.

17                 SPECIAL CONDITIONS OF RELEASE

18   1.    Defendant shall remain in the Eastern District of Washington or the

19   Central District of California unless given permission otherwise by the U.S.

20   Probation/Pretrial Services Office.

21   2.    Defendant shall post a $50,000 cash bond, in additional to the $10,000

22   previously posted (for a total of $60,000 posted).




                                                                Order— Page 4 of 6
1            3.    Defendant shall reside with his brother in California at the address

2            approved by the U.S. Probation/Pretrial Services Office. Defendant shall not

3            change his residence without prior approval of the U.S. Probation/Pretrial

4            Services Office.

5            4.    Defendant shall maintain employment, or, if unemployed, actively seek

6            employment.

7            5.    Defendant shall participate in a program of GPS location monitoring.

8            Defendant shall wear at all times, a GPS device under the supervision of U.S.

9            Probation/Pretrial Services Office.

10           6.    Upon release from Benton County Jail (with a GPS device installed on

11           Defendant’s person), Defendant is allowed up to 4 days to travel from the

12           Eastern District of Washington to his approved residence in Santa Paula,

13           California.2 There shall be no deviation from the direct route of travel to the

14           approved residence. Within 1 hour of arriving at the approved residence,

15           Defendant shall contact the U.S. Probation Office at 255 East Temple Street,

16           Room 1447, Los Angeles, California; 213-894-0026 (Officer Ries); and 213-894-

17           4726 (main office).

18

19   2   Defendant may travel on a commercial airplane with the GPS location monitoring
20
     device, so long as he receives a travel permit from the Eastern District of Washington
21
     Probation Office prior thereto. This travel permit must be shown to airport security
22
     in order for Defendant to get through security at the airport and board the flight.




                                                                       Order— Page 5 of 6
1          7.     Defendant shall undergo a substance abuse evaluation and, if indicated

2          by a licensed/certified treatment provider, enter into and successfully

3          complete an approved substance abuse treatment program, which could

4          include inpatient treatment and aftercare upon further order of the court.

5          Defendant shall contribute to the cost of treatment according to his ability to

6          pay. Defendant shall allow full reciprocal disclosure between the supervising

7          officer and treatment provider.

8          8.     Defendant shall submit to random urinalysis testing as directed by the

9          U.S. Probation/Pretrial Services Office.

10         9.     Defendant shall refrain from obstructing or attempting to obstruct or

11         tamper, in any fashion, with the efficiency and accuracy of any prohibited

12         substance testing which is required as a condition of release.

13         10.    Defendant shall avoid all contact, direct or indirect, with his

14         codefendant in this matter and with any persons who Defendant would

15         reasonably know are or may become a victim or potential witness in the

16         subject investigation or prosecution.

17         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

18   provide copies to counsel, the U.S. Marshal’s Service, and the U.S. Probation Office.

19         DATED this 14th      day of August 2019.

20
                                    s/Edward F. Shea
21                                   EDWARD F. SHEA
                             Senior United States District Judge
22




                                                                      Order— Page 6 of 6
